Case 1:20-cv-01876-WFK-TAM Document 25 Filed 04/15/21 Page 1 of 1 PagelD #: 169

Bowl Ypres Sere Yorke City C Spice
— £ ; ¢ “
D402 OT j : 4422 Cast Sond Sorat
AGE jf ae t . CPS fe
OO CR Meteaed Me Foemeiades oe ia ng
PIE D/O 2252 Pg é zi New York, Sew Yorke JOO23
> CAw (Md Country kead Bg we ; oP
Ae OD CO KOS SGEEO Sf, y wo i Oy i Gpowtment Cnty
HEE PD
Wife renit ae afremisleate COPY é Po fb Pie SY MK, ¥ bee of SISA: Sone : Bulla fucce, Turabegal

thu. Mergen coo@ fer carotid he CEL! COWL

April 15, 2021

Honorable William Francis Kuntz, II
United States District Court Justice
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
Re: Katz v. Dale Pharmacy & Surgical, Inc.
Case No.: 20-cv-01876-WFK-SJB

Dear Judge Kuntz:

Pursuant to the discovery schedule submitted by the parties and your Order of July 10,
2020, Plaintiff has served his Motion for Class Action Status. The parties submit the following
briefing schedule for your approval. Defendants to submit opposition by May 5, 2021 and
Plaintiff to reply by May 20, 2021. Pursuant to your rules, a complete copy of all the papers will
then be forwarded to you. ;

Thank you for your courtesies and cooperation.

   

Respectfully yours,
MICHAEL M. PREMISLER, ESQ.
MMP’ tb
Cc: Shawn Kassman
Attorney for Plaintiff

shawnkassman@centralisliplawyers.com
Patrick H. Peluso

Taylor T. Smith

Wooprow & PELUSO, LLC

2900 E. Mexico Avenue, Suite 300
Denver, CO 80210
peluso@woodrowpeluso.com
tsmith@woodrowpeluso.com
